DETAILED ACTION
Claims 1 and 9-27 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated September 9, 2022 has been entered.  Claims 1, 20, and 27 have been amended.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 and 9-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1 and 9-27, under Step 2A claims 1 and 9-27 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: An online labor marketplace exchange, comprising: a labor marketplace exchange computing system, wherein the labor marketplace exchange computing system comprises: a data store; a plurality of service provider profiles stored in the data store, wherein each of the plurality of service provider profiles is associated with a respective one of a plurality of service providers, wherein each of the respective service providers has a documented skillset, and wherein each of the plurality of service provider profiles comprises at least one document associated with the documented skillset of each of the respective service providers; and a graphical user interface comprising fields provided by the labor marketplace exchange computing system that are configured to receive specified search parameters from a service user for a service request, wherein the specified search parameters identify at least one requested skill and an address of the service request; and wherein the labor marketplace exchange computing system is configured to: receive, through an input to the fields of the graphical user interface provided by the labor marketplace exchange computing system, search parameters from the service user for the service request, wherein the received search parameters identify a requested skill and an address of the service request; provide to the service user, through the graphical user interface, at least one service provider profile, wherein the at least one service provider profile is automatically provided to the service user in real-time response to the received search parameters and based on the documented skillset; and electronically provide to the service user the at least one document associated with the documented skillset of at least one of the service providers.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to facilitate communication between a service user and a service provider (Specification ¶0020). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a computing system, a data store, and a graphical user interface. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 9-19 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 9-19 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 9-19 do not set forth further additional elements. Considered both individually and as a whole, claims 9-19 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 9-19 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 20-27 are parallel, i.e. recite similar concepts and elements, to claims 1 and 9-19, analyzed above, and the same rationale is applied.
In view of the above, claims 1 and 9-27 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al., US PG Pub 2006/0184381 A1 (hereafter “Rice”), previously cited, in view of Holloran, US PG Pub 2006/0034494 A1 (hereafter “Holloran”), previously cited.

Regarding claim 1, Rice teaches an online labor marketplace exchange, comprising: 
a labor marketplace exchange computing system (Figure 1), wherein the labor marketplace exchange computing system comprises: 
a data store (¶0005); 
a plurality of service provider profiles stored in the data store, wherein each of the plurality of service provider profiles is associated with a respective one of a plurality of service providers, wherein each of the respective service providers has a documented skillset, and wherein each of the plurality of service provider profiles comprises at least one document associated with the documented skillset of each of the respective service providers (¶¶0005-0010, 0083, 0089-0102); and 
a graphical user interface comprising fields provided by the labor marketplace exchange computing system that are configured to receive specified search parameters from a service user for a service request, wherein the specified search parameters identify at least one requested skill (Figure 11, ¶¶0083, 0098-0101, and 0141); 
and wherein the labor marketplace exchange computing system is configured to: 
receive, through an input to the fields of the graphical user interface provided by the labor marketplace exchange computing system, search parameters from the service user for the service request, wherein the received search parameters identify a requested skill and an address of the service request (¶¶0010, 0065, 0098-0101, 0114, 0179, and 0185); 
provide to the service user, through the graphical user interface, at least one service provider profile, wherein the at least one service provider profile is automatically provided to the service user in real-time response to the received search parameters and based on the documented skillset (¶¶0005-0010, 0083, 0089-0102, and 0126-0128)
Rice teaches electronically provide to the service user with the documented skillset of at least one of the service providers (¶¶0094-0097), but does not teach at least one document. Holloran teaches personal identity data management including at least one document (¶0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rice, to include at least one document as taught by Holloran, in order to “feel confident that they are upstanding citizens,” as suggested by Holloran (¶0003). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Holloran, the results of the combination were predictable.

Regarding claim 9, Rice in view of Holloran teaches the online labor marketplace exchange of claim 1, wherein the at least one document electronically provided is associated with a certification of the at least one of the plurality of service providers (Rice ¶¶0094-0097).

Regarding claim 10, Rice in view of Holloran teaches the online labor marketplace exchange of claim 1, wherein the at least one document electronically provided comprises a license of the at least one of the plurality of service providers (Rice ¶¶0094-0097).

Regarding claim 11, Rice in view of Holloran teaches the online labor marketplace exchange of claim 10, wherein the at least one document electronically provided comprises a photograph of the license (Rice ¶¶0094-0097 and 0102).

Regarding claim 12, Rice in view of Holloran teaches the online labor marketplace exchange of claim 1, wherein the at least one document electronically provided comprises a background check of the at least one of the plurality of service providers (Holloran ¶¶0036 and 0044-0047).

Regarding claim 13, Rice in view of Holloran teaches the online labor marketplace exchange of claim 1, wherein one or more of the plurality of service provider profiles comprises a fingerprint report associated with the respective service provider (Holloran ¶¶0043-0048).

Regarding claim 14, Rice in view of Holloran teaches the online labor marketplace exchange of claim 13, wherein the labor marketplace exchange computing system is further configured to, upon approval by one of the plurality of service providers, electronically provide to the service user the fingerprint report (Holloran ¶¶0043-0048).

Regarding claim 15, Rice in view of Holloran teaches the online labor marketplace exchange of claim 14, wherein the fingerprint report is electronically provided to the service user via email (Holloran ¶¶0050-0053).

Regarding claim 16, Rice in view of Holloran teaches the online labor marketplace exchange of claim 1, wherein one or more of the plurality of service provider profiles comprises an insurance policy associated with the respective service provider (Rice ¶¶0094-0097, 0102, and 0108).

Regarding claim 17, Rice in view of Holloran teaches the online labor marketplace exchange of claim 16, wherein the labor marketplace exchange computing system is further configured to, upon approval by one of the plurality of service providers, electronically provide to the service user the insurance policy (Rice ¶¶0094-0097, 0102, and 0108).

Regarding claim 18, Rice in view of Holloran teaches the online labor marketplace exchange of claim 17, wherein the insurance policy report is provided to the service user via email (Rice ¶¶0094-0097, 0102, 0108, and 0180).

Regarding claim 19, Rice in view of Holloran teaches the online labor marketplace exchange of claim 1, wherein the at least one document is electronically provided to the service user via email (Holloran ¶0050-0053).

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the §101 rejection, the examiner disagrees.  Applicant argues that the claims do not recite an abstract idea because they recite “a technological platform that facilitates identification of information associated with service providers in a better way.”  However, applicant’s own description is very clearly abstract and describes a behavior commonly known as “shopping.”  A technological platform is not abstract, and therefore the limitations directed to the technological platform itself are considered as additional elements. As shown above these elements are recited at a high level of generality and not integrated into a practical application following consideration of the factors enumerated in the MPEP and the 2019 Patent Eligibility Guidance as shown in the rejection.  Applicant additionally argues that the claims integrate the abstract idea into a practical application by storing service provider profiles in a data store.  Applicant has not provided any explanation as to how storing data in a data store improves any technology, requires a special purpose computer (that is also not recited), or does more than generally link the use of the abstract idea to a particular technological environment.  Therefore, as shown by the rejection the claims do not constitute significantly more than the abstract idea or integrate the abstract idea into a practical application and are properly rejected under §101.
In response to applicant’s arguments regarding the prior art, the examiner disagrees.  Applicant argues that Rice does not teach a graphical user interface to receive search parameters, but rather Rice teaches an approach to hosting service provider profiles such that they will be indexed by third party search engines.  Going by applicant’s own description of the art, the claims do not distinguish between the functionality of the search engines described by Rice and ownership of the search engines (“third party”) is not relevant.  However, Rice’s teaching is also more robust than as described by applicant.  Rice teaches that “the consumer user interface is a website that can display service provider profiles and can extract a description of the consumer’s service need and contact information,” in ¶0083, and the “CSR user interface is illustrated in FIGS. 11C and 11D with specific input fields,” in ¶0141.  Therefore, Rice teaches the limitations, and the claims are broad enough to be read on by applicant’s own description of the prior art. The examiner recommends narrowing the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartman et al., US PG Pub 2007/0106570 A1, teaches a method and system for placing a purchase order via a communications network.
Dandekar, US Patent 8,660,912 B1, teaches attribute-based navigation of items.
Non-patent literature Lins, Sebastian, et al., teaches creating trustworthy certifications by continuous auditing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625